Name: Commission Implementing Regulation (EU) NoÃ 336/2013 of 12Ã April 2013 amending Regulation (EC) NoÃ 1010/2009 as regards administrative arrangements with third countries on catch certificates for marine fisheries products
 Type: Implementing Regulation
 Subject Matter: executive power and public service;  fisheries;  European construction;  Asia and Oceania
 Date Published: nan

 13.4.2013 EN Official Journal of the European Union L 105/4 COMMISSION IMPLEMENTING REGULATION (EU) No 336/2013 of 12 April 2013 amending Regulation (EC) No 1010/2009 as regards administrative arrangements with third countries on catch certificates for marine fisheries products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (1), and in particular Articles 12(4), 14(3) and 20(4) and Article 52 thereof, Whereas: (1) Administrative arrangements with third countries on catch certificates for fisheries products are listed in Annex IX to Commission Regulation (EC) No 1010/2009 of 22 October 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (2). Those arrangements include specimens of the catch certificates validated by the competent authorities of the third countries concerned. (2) The name of the New Zealand authority appearing on catch certificates validated by that country will change as of 1 March 2013. (3) Annex IX to Regulation (EC) No 1010/2009 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Regulation (EC) No 1010/2009 is amended as set out in the Annex to this Regulation Article 2 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 March 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 286, 29.10.2008, p. 1. (2) OJ L 280, 27.10.2009, p. 5. ANNEX In Section 3 (New Zealand) of Annex IX to Regulation (EC) No 1010/2009, Appendix 1 is replaced by the following: